Title: From George Washington to Lieutenants William Brownlee and Robert Kirk, 20 September 1779
From: Washington, George
To: Brownlee, William,Kirk, Robert


        
          Gentlemen
          Head Quarters West Point 20th Sepr 1779.
        
        I have recd yours of the 11th Inst Before the arrangement of Colo. Gists present Regiment was sent to the Board of War, in order that Commissions might be issued—time was given to the Officers to state their respective claims, and that no objections might be afterwards made, they signed the arrangement signifying their approbation thereof. several applications similar to yours have been made, by officers of other Corps but I have been under the necessity of rejecting them, as it would produce a revival of all old claims, and intirely derange the Rank of the whole line of the Army, which is now generally settled to satisfaction. I am &c.
       